UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Bellatrix Exploration Ltd. (Exact name of registrant as specified in its charter) Alberta, Canada None (State of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1920, 800 5th Avenue S.W., Calgary, Alberta, Canada T2P 3T6 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Shares New York Stock Exchange Securities to be registered pursuant to Section 12(b) of the Act: If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. ¨ Securities Act registration statement file number to which this form relates. (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. The description of the Registrant’s common shares contained in the Registrant’s Registration Statement on Form 40-F, filed with the Securities and Exchange Commission on March 24, 2014 (File No. 001-35644), is incorporated into this Item 1 by reference. Item 2.Exhibits. Not Applicable. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: October 1, 2014 Bellatrix Exploration Ltd. By: /s/ Charles R. Kraus Charles R. Kraus Vice President, General Counsel & Corporate Secretary
